DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
Figure 6 reference number “535” should read “513” and reference number “513” should read “535”
Figure 10, reference number “927” should read “925” and reference number “925” should read “927”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fretz et al. (US 20170321851A1).
Regarding claim 19, Fretz et al. discloses a fairlead (1150), comprising: 
a body (1120) including a main opening (1122) having a first edge (1E; see Fretz et al. annotated Figure 11 below) with a first curvature (1C) arranged at a first side (1S) of the body (1120) and an opposing, second edge (2E) with a second curvature (2C) arranged at an opposing, second side (2S) of the body (1120); a first recess (1140a; paragraph 0095) formed at a rear end (1108) of the body at the first side (1S); a second recess (1140b) formed at the rear end (1108) of the body (1120) at the second side (2S); a first illumination module (1127a) seated within the first recess (1140a) and including a third edge (3E) having the first curvature (3C); and a second illumination module (1127b) seated within the second recess (1140b3) and including a fourth edge (4E) having the second curvature (4C).

    PNG
    media_image1.png
    392
    711
    media_image1.png
    Greyscale

Fretz et al., Annotated Figure 11

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable for disclosing a fairlead comprising: an illumination module configured to illuminate the main opening from the rear end.
Fretz et al. teaches a fairlead comprising: a body including a front end, a rear end, and a main opening extending between the front end and the rear end, where the main opening is shaped to guide a rope from the front end to the rear end; a first recess formed in the body at the rear end; and a first illumination module seated within the first recess. However, Fretz et al. fails to teach a first illumination module configured to illuminate the main opening from the rear end.
Claims 2-6 and 10-12 would be allowable because they are dependent on claim 1.
Claims 7-8 would be allowable because they are dependent on claim 6.
Claim 9 would be allowable because it is dependent on claim 8.
Claim 13 would be allowable because it is dependent on claim 12.
Claim 14 would be allowable for disclosing a fairlead including an illumination module configured to illuminate the main opening and the rope drum at the rear end.
Fretz et al. teaches a system, comprising: a winch including a rope drum; and a fairlead coupled to the winch at an output end of the rope drum, including: a body having a main opening; 
a recess arranged at a rear end of the fairlead facing the rope drum; and an illumination module seated within the recess. However, Fretz et al. fails to teach an illumination module configured to illuminate the main opening and the rope drum at the rear end.
Claims 15 and 18 would be allowable because they are dependent on claim 14.
Claims 16-17 would be allowable because they are dependent on claim 15.
Claim 20 would be allowable for disclosing a fairlead, wherein the first illumination module is configured to emit light from the third edge into the main opening and the second illumination module is configured to emit light from the fourth edge into the main opening.
Fretz et al. teaches a fairlead, comprising: a body with a third and fourth edge, wherein the third edge is mirror symmetric to the fourth edge. However, Fretz et al. fails to teach wherein the first illumination module is configured to emit light from the third edge into the main opening and the second illumination module is configured to emit light from the fourth edge into the main opening.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hall et al. (US 20190263641A1) teaches a fairlead with a load indicator comprising of multiple lights in an array.
	Salter et al. (US 9682649B2) teaches an illumination apparatus for a winch.
	Fretz et al. (US 10392235B2) teaches a lighting and sensory system for a pulling tool.
	August et al. (US 20180118530A1) teaches a winch with integrated lighting and associated systems and methods.
	Ding et al. (CN 206644951U) teaches a fairlead or cable guide roller with multiple LED lamps to assist the operator to observe the working condition and situation of the cable roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRIX SOTO whose telephone number is (571)270-5394. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/H.S./Examiner, Art Unit 4186